HERNDON, J.
Our original opinion in this case was filed on April 10, 1961. For a statement of the factual background and the legal issues presented, reference is made thereto. (See People v. Baldwin, 191 Cal.App.2d 83 [12 Cal.Rptr. 365].)
In accordance with the procedure formerly followed, we made an examination of the record for the purpose of determining whether or not counsel should be appointed to represent appellant on his appeal. We then concluded that such appointment would be neither advantageous to appellant nor helpful to this court. However, upon motion of appellant following the decision in Douglas v. California, 372 U.S. 353 [83 S.Ct. 814, 9 L.Ed.2d 811], the remittitur heretofore filed was ordered recalled, the judgment was vacated, and present counsel was appointed.
Although appointed counsel has fulfilled his duties conscientiously and with commendable zeal, his statement filed herein indicates that he has been unable to find any error or inaccuracy in any of the statements or rulings made in our decision and that he is unable to suggest any additional assignments of error. Insofar as the assignments of error considered in our original opinion may be deemed reasserted on *841this second hearing, our decision heretofore rendered is hereby adopted in its entirety as the present judgment of the court.
The judgment and order denying a new trial are affirmed.1
Fox, P. J., and Roth, J., concurred.

 The appeal from the order denying the motion, for new trial was taken before the amendment of Penal Code section 1237 that now makes such an appeal subject to dismissal.